Citation Nr: 1103358	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from February 
1971 to February 1973.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

As support for his claims, the Veteran testified at a 
videoconference hearing in September 2010 before the undersigned 
Veterans Law Judge of the Board.  

Because they require further development, the Board is remanding 
the claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

Before addressing these claims on appeal, the Board finds that 
additional development is required.  In particular, the AMC must 
try and obtain potentially relevant, but outstanding, private 
treatment and federal agency records.

The Veteran claims that he developed bilateral hearing loss and 
tinnitus due to his military service.  He testified during his 
recent hearing that he routinely experienced acoustic trauma 
during service from repeated exposure to loud explosions as a 
gunner for an 81-mm mortar team.  His service personnel records, 
in particular his DD Form 214, confirm that his military 
occupational specialty (MOS) was Field Artillery Rocket Crewman, 
so likely exposed to the type of noise alleged.  38 U.S.C.A. 
§ 1154(a) (West 2002 & Supp. 2009).



There still needs to be competent and credible indication, 
however, that he has consequent hearing loss and tinnitus to show 
these conditions are the result of that noise exposure in service 
and not unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").

Towards assisting the Veteran in trying to establish this alleged 
cause-and-effect correlation, the AMC needs to try and obtain any 
outstanding, pertinent, private treatment records.  VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a).  Specifically, VA is required to make 
reasonable efforts to obtain relevant records, including private 
records that the claimant adequately identifies and authorizes VA 
to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  If 
after making such reasonable efforts VA is unable to obtain all 
of the relevant records sought, VA must so notify the claimant.  
Id.  This notice must identify the records not obtained, explain 
the efforts made to obtain them, and describe any further action 
VA will take on the claim.  Id.  VA regulation clarifies that 
"reasonable efforts" will generally consist of an initial request 
for the records and, if the records are not received, at least 
one follow-up request.  38 C.F.R. § 3.159(c)(1).

Here, on his October 2007 claim application (VA Form 21-526), the 
Veteran identified treatment from three private providers that is 
potentially pertinent to his claims for service connection for 
bilateral hearing loss and tinnitus:  (1) Dr. J.Q., (2) Dr. J.D., 
and (3) the Speech and Hearing Center.  Unfortunately, it does 
not appear the RO attempted to obtain all of these treatment 
records, even though they have been indicated as pertinent to the 
claims.  So attempts must be made to obtain these additional 
records before deciding this appeal, to comply with the duty to 
assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).



Importantly, the Veteran indicated that the June 2007 hearing 
examiner, audiologist W.R., of The Speech and Hearing Center, 
provided a medical opinion supportive of the claims, to the 
effect that the current audiological disabilities may be related 
to the Veteran's military service.  See June 2007 claim.  
Although the Veteran submitted a June 2007 private audiogram from 
W.R. at The Speech and Hearing Center, there is not also a nexus 
opinion from this audiologist affirming this notion that the 
Veteran's bilateral hearing loss and tinnitus are attributable to 
his military service.  So there may be additional audiological 
treatment records from W.R. that are highly pertinent to these 
claims.

Similarly, the Veteran submitted a private treatment record from 
Dr. J.D., dated in February 1997, documenting treatment of ear 
aches.  But there again is no mention of the etiology of this 
disorder in terms of whether it is attributable to the Veteran's 
military service.  So there also may be pertinent additional 
records from Dr. J.D, as well.

Of the remaining sources of treatment mentioned, during his 
recent hearing the Veteran acknowledged that Dr. J.Q. - who 
reportedly treated him initially after service in 1975 or 
thereabouts, is now deceased, and that his records are no longer 
available.  The Veteran further acknowledged in his hearing 
testimony that, although Dr. J.Q. referred him to VA after 
diagnosing hearing loss, he elected instead to go elsewhere 
because he did not want to use VA, and the records even 
concerning that referral hearing evaluation he had elsewhere also 
are no longer available.  So it is unnecessary to try and obtain 
these other records since any further attempts to obtain them, 
even by the Veteran's admission, would be futile.  38 C.F.R. 
§ 3.159(c)(1).

Still, the AMC should attempt to obtain the report of a 
potentially outstanding audiological evaluation of the Veteran, 
reportedly provided in 1973, in the course of him beginning 
employment at the U.S. Postal Service (USPS).  See January 2008 
VA audiological compensation examination report.  When, as here, 
VA is put on notice of the existence of relevant federal agency 
records, VA must try and obtain these records before deciding the 
appeal as part of the duty to assist.  See 38 C.F.R. § 
3.159(c)(2) and (3), (e)(1).

Indeed, he reports that he has been employed with the USPS since 
March 1973.  See June 2007 claim.  And although the January 2008 
VA compensation examiner ostensibly provided an unfavorable nexus 
opinion discounting the claims, that same examiner also 
specifically recommended that the RO attempt to obtain the 
Veteran's personnel records from the USPS (Post Office) to 
ascertain whether these additional records documented any hearing 
loss in previous years, as the Veteran alleges he had.  Green v. 
Derwinski, 1 Vet. App. 121, 123-24 (1991) (noting that where an 
examiner states that additional records and/or diagnostic studies 
could be helpful in providing an opinion, remand for further 
development may be warranted).  

Subsequently, in a July 2009 letter, the RO incorrectly informed 
the Veteran that he needed to complete a VA Form 21-4142 (VA 
Authorization and Consent form) to have the RO request the 1973 
USPS audio evaluation.  But the USPS is a federal agency, and as 
such, the Veteran need not submit an authorization and consent 
form to obtain these records.  See Jackson v. Shinseki, slip 
copy, 
No. 08-1747 (U.S. Vet. App., April 30, 2010) (Veterans Court 
treated USPS as a federal agency in context of VA fulfilling its 
duty to assist).  So it does not appear the RO has attempted to 
obtain the Veteran's USPS personnel records, including all 
medical records pertaining to audiological evaluations, 
especially any performed in the course of obtaining employment in 
1973.  Consequently, attempts also need to be made to try and 
obtain these other potentially relevant records.

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.	Again contact the Veteran and ask 
that he complete and return the necessary 
authorizations (VA Form 21-4142) for VA to 
obtain the medical treatment records from:  
(1) Dr. J.D. and (2) the Speech and 
Hearing Center, including audiological 
treatment by Clinical Audiologist, W.R., 
and any other outstanding private 
treatment records.  


Ask the Veteran to assist in obtaining 
these records by providing the relevant 
dates of treatment, names of the treating 
physicians, phone numbers and addresses, 
or by himself providing these treatment 
records if, for example, he has them in 
his personal possession.  

If he provides a completed release form 
authorizing VA to obtain these 
confidential treatment records, 
then attempt to obtain them with at least 
one 
follow-up request if no reply is received.  
See 38 C.F.R. § 3.159(c)(1) (2010).

2.	Obtain the Veteran's USPS personnel 
records, including especially all medical 
records pertaining to audiological 
evaluations, such as any performed in the 
course of obtaining employment in 1973.  

If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2) and (3), (e)(1) 
(2010).

3.	If additional relevant records are 
obtained, such as the USPS records 
mentioned, then the RO/AMC should 
authorize any appropriate additional 
development of the claim, including 
requesting another VA examination and/or 
addendum opinion from the January 2008 VA 
compensation examiner since he requested 
this additional review in the event these 
additional records were obtained.

4.	Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him a 
supplemental statement of the case (SSOC) 
and give him an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of the 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


